UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1785


GENEVIEVE MARIE WALKER,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                           (USTC-22570-09L)


Submitted:   February 21, 2013             Decided: February 25, 2013


Before AGEE and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Genevieve Marie Walker, Appellant Pro Se.    Marion Elizabeth
Erickson, Joan Iris Oppenheimer, U.S. DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Genevieve Marie Walker appeals from the tax court’s

order    dismissing         the        petition     filed     in     her   name,     which

challenged the Commissioner’s Notice of Determination Concerning

Collection Action issued to Walker.                   Observing that the petition

had not been signed by Walker, the tax court ordered that either

Walker   affirm      the    petition       or      Michelle    Jan    Walker-Cook,     the

individual who signed the petition on Walker’s behalf, submit a

motion   to    prosecute       the      petition     as   Walker’s     “next    friend.”

When, after repeated warnings, neither Walker nor Walker-Cook

complied with the tax court’s order, the court dismissed the

petition because it had not been filed by an authorized person.

              Walker now requests that we overturn the tax court’s

decision.      We decline to do so.                 Tax Court Rule 123(b) permits

the   court    to    dismiss       a    case    “[f]or    failure     of   a   petitioner

properly to prosecute or to comply with these Rules or any order

of the Court.”        Id.     “The Tax Court’s decision to dismiss a case

for lack of prosecution is not to be overturned, absent an abuse

of discretion.”        Bauer v. Commissioner, 97 F.3d 45, 48 (4th Cir.

1996); see Daccarett-Ghia v. Commissioner, 70 F.3d 621, 625-26

(D.C. Cir. 1995) (standard of review).                        We discern no abuse of

the tax court’s discretion in dismissing the petition, and we

accordingly affirm.           We deny each of Walker’s pending motions.

We    dispense      with    oral       argument     because    the    facts    and   legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.


                                                                AFFIRMED




                                   3